 

Exhibit 10.1



TRANSITION AND SEPARATION AGREEMENT

 

This Transition and Separation Agreement (the “Agreement”) is entered into by
and between Charles A. Vice (“Employee”) and Intercontinental Exchange Holdings,
Inc., a wholly-owned subsidiary of Intercontinental Exchange, Inc. (“ICE”, and
collectively with Intercontinental Exchange Holdings, Inc., the “Company”).

 

WHEREAS, Employee and IntercontinentalExchange, Inc. entered an Employment
Agreement dated as of February 24, 2012 (the “Employment Agreement”) and the
Company, for purposes of the Employment Agreement, is the successor-in-interest
to IntercontinentalExchange, Inc.; and

 

WHEREAS, it has been determined that Employee’s employment with the Company
shall end; and

 

WHEREAS, Employee and the Company wish to memorialize in writing the terms upon
which the employment relationship is ending;

 

THEREFORE, Employee and the Company agree as follows:

 

1.                  Date of Separation. Employee’s employment with the Company
and all affiliated companies shall end effective as of February 28, 2022 (the
“Separation Date”).

 

2.                 Transitional Employment Period. In exchange for Employee’s
execution and non-revocation of this Agreement, and Employee’s compliance with
its terms and conditions, the Company and Employee agree to the following:

 

(a)               The Company shall continue to employ Employee for a period
from the Effective Date (defined in Section 17 below) to the Separation Date
(the “Employment Term”). Employee’s employment shall remain “at-will,” subject
to the terms of this Agreement and the Employment Agreement (as modified or
amended herein), and a termination of Employee’s employment (by either party)
shall not constitute a breach of this Agreement. In the event that Employee’s
employment with the Company terminates prior to the Separation Date for any
reason, the Employment Term will end on Employee’s date of termination and that
date will be the Separation Date for all purposes of this Agreement.

 

(b)               Employee shall be paid a 2019 performance year annual bonus on
the date, expected to be in early February 2020, that annual bonuses are
generally paid to other employees of the Company (the “2019 Bonus”). Employee
acknowledges and agrees that during and after the Employment Term he shall not
be entitled to any bonus compensation other than the 2019 Bonus (including, for
the avoidance of doubt, any annual performance bonus in relation to the
performance years 2020-22), and Employee hereby waives any and all rights to
additional bonus compensation including as provided in Section 3.2 of the
Employment Agreement. In the event that the Company terminates Employee’s
employment without Cause (as defined in the Employment Agreement) prior to
February 28, 2022, then provided that Employee timely signs and does not revoke
the Separation Waiver and Release appended to this Agreement, (i) Employee will
be entitled to (to the extent not yet paid) the 2019 Bonus; the equity treatment
described in Section 4.2(a)(3) of the Employment Agreement (including without
limitation the accelerated vesting described therein); the right to elect
continued group health insurance coverage(s) pursuant to COBRA (to be partially
subsidized by the Company through February 28, 2022) and (ii) Employee will
receive no other compensation, severance pay, separation entitlements or other
termination benefits pursuant to this Agreement, the Employment Agreement or
otherwise.

 



 

 

 

(c)               Employee’s previously granted equity awards shall continue to
vest during the Employment Term in accordance with the terms of the applicable
equity incentive plan document and any applicable equity grant agreement(s). For
the avoidance of doubt, unless Employee is terminated for Cause, Employee’s
vested stock options shall remain exercisable for 60 days following termination
of his employment. Employee acknowledges and agrees that during the Employment
Term he shall not be entitled to the grant of, and will not receive, any
additional equity awards. Employee hereby waives any and all rights to
additional equity awards including as provided in Section 3.3 of the Employment
Agreement; and Employee acknowledges that, as of the Separation Date, all
unvested portions of any previously granted equity awards shall be forfeited.

 

(d)               Except as otherwise provided herein, during the Employment
Term, Employee will continue to be entitled to participate in Company employee
benefit plans. Effective April 1, 2020, Employee’s base annual salary shall be
$20,000. All compensation paid to Employee, whether pursuant to this paragraph
or otherwise, shall be subject to applicable tax withholdings and payroll
deductions.

 

(e)               Employee Benefits Upon Separation. Employee shall be entitled
to the following employee benefits upon separation of employment regardless of
whether Employee signs this Agreement:

 

(i)               Group Health Insurance Coverage. Upon employee’s separation
from employment with the Company, in accordance with the terms of the applicable
plans, Employee may elect to continue group health insurance coverage(s) at
Employee’s own expense pursuant to COBRA and in accordance with the group health
insurance plan. Additional information about continuation coverage under COBRA
will be provided to Employee separately.

 

(ii)              Accrued Vacation. Employee shall be entitled to additional pay
for accrued but unused vacation time (subject to company policy and applicable
law). The payment for accrued vacation shall be made in a lump sum, subject to
all applicable tax withholdings, in the first regular payroll period following
Employee’s actual separation date (unless required by law to be paid earlier).

 

(iii)            Long-term Incentive Compensation. Except as provided otherwise
in this Agreement, the term of exercise any stock options, restricted stock
units (“RSU’s”), or other forms of equity previously issued to Employee by the
Company shall be governed by the terms of the applicable equity incentive plan
document and any applicable equity grant agreement(s).

 

(iv)             Qualified Retirement Plan. Employee shall be eligible for
distribution of any vested account balance under any qualified retirement plan
(such as a 401(k) plan) sponsored by the Company, pursuant to the terms and
conditions of applicable plan documents.

 

(v)              Other benefits. Except as otherwise expressly stated herein or
as otherwise required by law, Employee shall cease to participate in all
employee benefits, plans, policies and practices provided by the Company.

 



Page 2 of 9

 

 

3.                  Continuing Performance. During the period of the Employment
Term through March 31, 2020, Employee shall devote all of Employee’s time and
attention during usual business hours to the satisfactory performance of
Employee’s pre-existing duties for the Company in accordance with Section 2.2 of
the Employment Agreement. Effective April 1, 2020: (a) Employee’s title shall be
Advisor to the Chief Executive Officer (reporting to the Chief Executive
Officer); (b) Employee’s job responsibilities shall be limited to providing
advisory services on strategic, market and regulatory matters to one or more of
the Chief Executive Officer, the President of ICE, and/or their delegees; (c)
Employee shall not be required to report to work at the Company’s facilities,
and shall perform such services as and when requested, upon reasonable notice to
Employee, from remote locations by email and/or telephone, or at the Company’s
facilities or other locations; (d) Employee shall have regular access to the
Company’s corporate networks, systems, and facilities; (e) Employee shall not
participate in or retain authority regarding the management or operations of the
Company; (f) Employee hereby resigns from (i) any position as an officer,
director or trustee of the Company or any of its subsidiaries or affiliates, and
(ii) any board to which Employee has been appointed or nominated on behalf of
the Company; and (g) Employee hereby surrenders all perquisites previously
provided to Employee as a named executive officer. During the entirety of the
Employment Term, all policies generally applicable to Company employees shall be
applicable to and binding upon Employee. Nothing in this Agreement (including
without limitation in this Section 3 or Section 2 above) shall constitute an
event of Good Reason (as such term is defined in Section 4.2(f) of the
Employment Agreement), and Employee specifically waives any and all rights under
the Employment Agreement arising upon an event of Good Reason or a termination
by the Company without Cause (except as expressly provided in Section 2(b)
above).

 

4.                  Execution and Waiver. In exchange for Employee’s timely
execution and non-revocation of this Agreement, and timely execution and
non-revocation of the appended Separation Waiver and Release on or within 7 days
following the Separation Date, the Company agrees to provide the benefits
described above, including without limitation the offer of continued employment
through the Separation Date (subject to the terms and conditions of this
Agreement). Employee waives any and all rights to any compensation upon or
relating to termination pursuant to the Employment Agreement or otherwise
(including without limitation any compensation, equity vesting, or other
benefits described in Section 4 of the Employment Agreement).

 

5.                  Cooperation. As further consideration for the covenants set
forth herein, Employee hereby agrees to cooperate fully with any lawyer, law
firm, or consultant that the Company designates with respect to any litigation,
deposition, hearing, arbitration, or other proceeding, in any jurisdiction
(including, but not limited to, support of the Company’s, or that of any of its
affiliates’, position in defending any lawsuits or claims concerning which
Employee has knowledge, or audits, investigations, lawsuits, complaints or
proceedings by government entities of state or federal law compliance) where the
legal or financial interests of the Company or any of its affiliates are at
issue. Employee further covenants that, except with respect to an investigation
or proceeding conducted by a governmental entity, Employee will (i) contact the
Company promptly in the event that Employee is served with or notified in
writing of any subpoena, notice or other instruction directing Employee to
appear, or produce documents or other information, in any legal proceeding
involving the Company or any of its affiliates, and (ii) will make no such
appearance or disclosure, unless required by law, until the Company has had a
reasonable opportunity to contest the right of the requesting person or entity
to such appearance or disclosure. The Company shall reimburse Employee for
reasonable travel expenses and other reasonable out-of-pocket expenses
(including fees and expenses of counsel and other experts) associated with
Employee’s compliance with the obligations in this paragraph.

 



Page 3 of 9

 

 

6.                  General Release by the Employee.

 

(a)               Release. Employee, on behalf of himself and Employee’s spouse,
heirs, executors, administrators, assigns, insurers, attorneys and other persons
or entities, acting or purporting to act on Employee’s behalf (collectively, the
“Employee Parties”), does hereby irrevocably and unconditionally release, acquit
and forever discharge the Company and its subsidiaries, parent and sister
companies, affiliates, predecessors, successors and assigns, and the present and
former directors, officers, employees, partners, members, representatives,
agents, shareholders, attorneys and insurers of any of them (collectively, the
“Company Parties”), from any and all actions, causes of action, suits, claims,
charges, obligations, rights, entitlements, liabilities, debts, demands,
allegations, contentions, damages, judgments, levies and executions of any kind
(collectively, “Claims”), whether in law or in equity, known, unknown or
unforeseen, vested or contingent, which the Employee Parties have or may have
against the Company Parties, including all Claims by reason of, arising out of,
related to, or resulting from Employee’s employment with the Company or the
termination thereof, existing as of the Effective Date.

 

(b)              Specific Types of Claims Included in Release. Without limiting
the generality of the foregoing, this Agreement is intended to and shall release
the Company Parties from any and all Claims, whether known, unknown or
unforeseen, vested or contingent, which the Employee Parties ever had, now have,
or may have against the Company Parties arising out of Employee’s employment
and/or separation from employment, including, but not limited to: (i) any Claim
under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Americans with Disabilities Act, the Employee Retirement Income Security Act
of 1974 (excluding Claims for accrued, vested benefits under any employee
benefit or pension plan of the Company Parties subject to the terms and
conditions of such plan and applicable law), the Family and Medical Leave Act,
the Fair Labor Standards Act, the Worker Adjustment Retraining and Notification
Act, the Older Workers Benefit Protection Act of 1990, and the Age
Discrimination in Employment Act of 1967 (“ADEA”); (ii) any other Claim (whether
based on any federal, state, or local law, statutory or decisional, or
regulation) relating to or arising out of Employee’s employment, the terms and
conditions of such employment, the termination of such employment, and/or any of
the events relating directly or indirectly to or surrounding the termination of
that employment, including but not limited to breach of contract (express or
implied), tort and other common law Claims, wrongful discharge, retaliation,
detrimental reliance, defamation, libel, slander, emotional distress or
compensatory or punitive damages; and (iii) any Claim for attorneys’ fees,
costs, disbursements and/or the like. With respect to unknown Claims, Employee
expressly waives (and understands the significance of doing so) all rights
Employee might have under any law that is intended to protect Employee from
waiving such Claims.

 

(c)               Exceptions to Release. The foregoing release does not release
or impair: (i) the Company’s promises and obligations under this Agreement; (ii)
any rights Employee has under any grants of stock options, restricted stock, or
other forms of equity that may have been provided to Employee during his/her
employment (such grants to be governed by the applicable equity plan and grant
agreement(s)); (iii) any rights Employee has under applicable workers
compensation laws; (iv) any vested rights under a qualified retirement plan; (v)
any other Claims that cannot lawfully be released; (vi) Employee’s ability to
respond truthfully to a valid subpoena issued by, file a charge with, or
participate in any investigation conducted by, a governmental agency; (vii) any
Claims arising for actions or omissions occurring, and any ADEA Claims that may
arise, after the date of Employee’s execution of this Agreement; (viii) any
rights to insurance benefits under any Directors & Officers liability insurance
policy maintained by the Company; or (ix) any indemnification rights or rights
to the advancement of expenses which Employee may have (in the absence of this
Agreement and independent of the Employment Agreement) as an employee, officer
or director of the Company under applicable law or in accordance with the
Company’s Articles of Incorporation or Bylaws, or under any contractual
arrangements concerning such indemnification or rights or clauses governing the
Company’s insurance policies or applicable law.

 



Page 4 of 9

 

 

7.                  Representations by Employee.

 

(a)              Employee represents and warrants to the Company Parties that
Employee has read this Agreement and fully understands the effect hereof, that
Employee executes this Agreement of Employee’s own free will and accord for the
consideration set forth herein, which he is not already entitled to receive, and
that Employee is not relying on any representations whatsoever of the Company,
other than those set forth herein, as an inducement to enter into this
Agreement.

 

(b)              Employee further represents and warrants to the Company Parties
that no litigation or other proceeding has been filed or is pending by the
Employee Parties against the Company Parties; that no person or entity other
than Employee has or has had any interest in the matters released herein; that
Employee has the sole right, capacity, and exclusive authority to execute this
Agreement; and that Employee has not sold, assigned, transferred, conveyed or
otherwise disposed of any of the Claims released herein.

 

(c)              Employee represents that Employee has had the opportunity to
discuss this Agreement with an attorney, and Employee has been advised by the
Company to do so if Employee so desires. Employee covenants and agrees that
Employee has been given at least 21 days to contemplate the terms of this
Agreement before executing it, and that if Employee chooses to execute it in
fewer than 21 days, Employee does so voluntarily and of Employee’s own free will
and volition.

 

8.                  Attorneys’ Fees. In any subsequent litigation or other
proceeding to enforce the terms of this Agreement or the appended Separation
Waiver and Release, whether initiated by Employee or the Company, the prevailing
party shall be entitled to recover its reasonable attorneys’ fees and costs,
expert witness fees and costs, and court costs, from the other party.

 

9.                  Restrictive Covenants.

 

(a)              Nondisparagement. Employee will not make any statements that
are derogatory or disparaging towards any of the Company Parties. For the
purposes of this Agreement, the term “disparage” includes, without limitation,
comments or statements made in any manner or medium (including, without
limitation, to the press and/or media, the Company Parties or any individual or
entity) which would adversely affect in any manner (i) the conduct of the
business of any of the Company Parties (including, without limitation, any
Company Party’s business plans or prospects) or (ii) the business reputation of
any Company Party. This paragraph shall not prohibit Employee from (A) filing a
charge with, or participating in any investigation conducted by, a governmental
agency, (B) testifying truthfully in response to a subpoena or other court rule
or order, or (C) in good faith making any statement (1) in order to comply with
any legal duty, (2) in furtherance of lawful commerce (that is not in breach of
subsection (c) below), (3) to defend against reputational harm from any
statement that disparages Employee that is made after the execution of this
Agreement, (4) to defend against or prosecute any legal claim, or (5) in
response to an investigation by a regulatory or law enforcement agency. The
Company agrees that, in response to any inquiries concerning Employee’s
employment, the inquiring party will be referred to Mr. Doug Foley, SVP, HR &
Administration (or his successor/designee), who will state that it is the
Company’s policy to only provide, and the Company will only provide, Employee’s
dates of employment and last position held. Nothing in this paragraph shall
restrict the Company’s ability to provide complete information with respect to
Employee’s employment when required to do so by law and/or applicable regulatory
requirements.

 



Page 5 of 9

 

 

(b)              Return of Property. As of the Separation Date, Employee shall
turn over to Mr. Foley (or his designee) (i) any and all Property of the
Company, as such term is defined in Section 5.1 of the Employment Agreement, and
(ii) all other data and information, regardless of form, in any way pertaining
to the Company’s business, employees or customers (and Employee will not retain
any such information or any reproduction or excerpt thereof).

 

(c)              Employment Agreement Covenants. The covenants contained in
Sections 5 and 6 of the Employment Agreement, including without limitation the
arbitration, confidentiality and other post-employment obligations described
therein, are incorporated by reference into this Agreement, and shall continue
in full force and effect during the Employment Term and following the Separation
Date; provided, however, that the covenants described in Section 5.5 of the
Employment Agreement (Nonsolicitation of Customers or Employees) and the
covenant described in Section 5.7 of the Employment Agreement (Non-Compete) each
shall apply in full force and effect to the one-year period following the
Separation Date. Employee hereby acknowledges Employee’s understanding of all
the terms of, and the reasonableness of, such covenants and reaffirms Employee’s
obligations thereunder. Employee further acknowledges that Employee’s
obligations under such covenants shall be in addition to Employee’s obligations
under the covenants contained in this Section 9; provided, however, that to the
extent a discrepancy exists between any such provisions and this Agreement, the
terms of this Agreement shall govern. Notwithstanding anything in this Agreement
or the Employment Agreement, Employee may not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is made: (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law, or (ii) in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding and does not disclose the trade secret, except pursuant to court
order.

 

(d)              Remedies. The parties acknowledge that the restrictions
contained in this Section 9 are reasonable and appropriate for the protection of
the Company’s legitimate business interests, and that they will not unduly
impair Employee’s ability to find other employment. Employee acknowledges and
agrees that, in the event of a violation of one or more of Employee’s covenants
in this Section 9, in addition to and not in lieu of any other remedy to which
the Company may be entitled, the Company may be permitted to seek and obtain
immediate injunctive relief, restraining further breach by Employee, in a court
of competent jurisdiction, and without the necessity for posting of a bond or
other security (and accordingly, if no bond is posted, without the protection of
a bond’s limitation on wrongful injunction liability). In addition to and not in
lieu of any other remedy to which the Company may be entitled, no further
payments or benefits of any kind that would otherwise inure to Employee pursuant
to this Agreement shall accrue or be owed, and any future payments and benefits
hereunder shall be forfeited, immediately upon Employee’s breach of any of the
covenants in this Section 9.

 



Page 6 of 9

 

 

10.               No Admission of Liability. This Agreement shall not be
construed as an admission of liability by the Company, or an admission that the
Company has acted in any way wrongfully towards Employee. The parties
specifically deny and disclaim any such liability or wrongful conduct.

 

11.              Taxation and Withholding; 409A Compliance.

 

(a)              Employee acknowledges that payments and benefits hereunder may
be taxable and that the Company makes no representation or warranty regarding
the income tax effects of any payment or benefit provided hereunder. Employee
shall be solely responsible for any tax liability with respect to all payments
and benefits provided under this Agreement. The Company may withhold from any
amounts payable under this Agreement such federal, state or local taxes as shall
be required to be withheld pursuant to any applicable law or regulation.

 

(b)              If a payment date that complies with Section 409A of the
Internal Revenue Code of 1986, as amended, and the official guidance thereunder
(“Section 409A”) is not otherwise provided herein for any payment (in cash or
in-kind) or reimbursement that would otherwise constitute “deferred
compensation” under Section 409A, then such payment or reimbursement, to the
extent such payment or reimbursement becomes due hereunder, shall in all events
be made not later than 2½ months after the end of the later of the fiscal year
or the calendar year in which the payment or reimbursement is no longer subject
to a substantial risk of forfeiture.

 

(c)              It is the intention of both Employee and the Company that the
benefits and rights to which Employee is entitled pursuant to this Agreement are
exempt from or comply with Section 409A, to the extent that the requirements of
Section 409A are applicable thereto, and the provisions of this Agreement shall
be construed in a manner consistent with that intention. If Employee or the
Company believe, at any time, that any such benefit or right that is subject to
Section 409A does not so comply, Employee or the Company shall promptly advise
the other and shall negotiate reasonably and in good faith to amend the terms of
such benefits and rights such that they comply with Section 409A (with the most
limited possible economic effect on Employee and the Company).

 

(d)              Notwithstanding any time of payment otherwise designated in
this Agreement, if on Employee’s “separation from service” as defined in Section
409A Employee is a “specified employee” within the meaning of Section 409A, to
the extent required by Section 409A any amounts payable to Employee by reason of
Employee’s “separation from service” with the Company will not be paid to
Employee until the date that is 6 months and one day following Employee’s
separation from service.

 



Page 7 of 9

 

 

12.              Severability. In the event any portion or clause of this
Agreement is deemed invalid or unenforceable in a court of law, the remainder of
the Agreement shall be severed from the invalid or unenforceable portion.

 

13.              Entire Agreement. Except as otherwise expressly provided in
this Agreement (including to the extent this Agreement incorporates by reference
provisions of the Employment Agreement and any continuing post-employment
obligations therein), any prior agreement (whether written or oral) between the
parties with respect to the subject matter of this Agreement is null and void,
as this Agreement expresses the entire agreement of the parties with respect to
its subject matter. This Agreement may only be modified in writing signed by
both parties.

 

14.              Assignment. This Agreement shall accrue to the benefit of the
Company and its successors and assigns, and shall be freely assignable to any
entity with which the Company may merge or otherwise combine, or to which the
Company may transfer substantial assets. This Agreement is personal to Employee
and may not be assigned by Employee.

 

15.              Governing Law. This Agreement shall be construed in accordance
with, and governed by, the laws of the State of Georgia.

 

16.              Counterparts. This Agreement may be executed in counterparts,
including those transmitted by electronic means, each of which shall be deemed
an original and all of which taken together shall constitute one and the same
document.





 



(remainder of page left intentionally blank)

 



Page 8 of 9

 

 

17.              Effective Date. Employee may accept this Agreement by signing
it and returning it to Mr. Foley no later than 21 days after Employee has
received it, or this offer will be deemed revoked. After executing this
Agreement, Employee shall have seven (7) days (the “Revocation Period”) to
revoke it by indicating Employee’s desire to do so in writing delivered to the
Company contact by no later than 5:00 p.m. on the seventh (7th) day after the
date Employee signs this Agreement. The effective date of this Agreement shall
be the eighth (8th) day after Employee signs it (the “Effective Date”). If the
last day of the Revocation Period falls on a Saturday, Sunday or holiday, the
last day of the Revocation Period will be deemed to be the next business day. In
the event Employee does not accept this Agreement as set forth above, or in the
event Employee revokes it during the Revocation Period, this Agreement,
including but not limited to the obligation of the Company to provide Employee
with the payments and benefits described above, shall be deemed automatically
null and void.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
Effective Date.

 

  Intercontinental Exchange Holdings, Inc.       By: /s/ Jeffrey C. Sprecher  
Title:  Chief Executive Officer       /s/ Charles A. Vice   Charles A. Vice  
January 21, 2020   Date of signature

 



Page 9 of 9

 

 

SEPARATION WAIVER AND RELEASE

 

  

I, Charles A. Vice, in exchange for good and valuable consideration as set forth
more fully in the Transition and Separation Agreement between me and
Intercontinental Exchange Holdings, Inc., a wholly-owned subsidiary of
Intercontinental Exchange, Inc. (“ICE”, and collectively with Intercontinental
Exchange Holdings, Inc., the “Company”), dated January 21, 2020 (the “Transition
Agreement”), the receipt and adequacy of which is hereby acknowledged, for
myself and on behalf of my spouse, heirs, executors, administrators, assigns,
insurers, attorneys and other persons or entities, acting or purporting to act
on my behalf (collectively, the “Releasors”), hereby irrevocably and
unconditionally release and forever discharge the Company and its subsidiaries,
parent and sister companies, affiliates, predecessors, successors and assigns,
and the present and former directors, officers, employees, partners, members,
representatives, agents, shareholders, attorneys and insurers of any of them
(collectively, the “Releasees”) from any and all actions, causes of action,
suits, claims, charges, obligations, rights, entitlements, liabilities, debts,
demands, allegations, contentions, damages, judgments, levies and executions of
any kind (collectively, “Claims”), whether in law or in equity, known, unknown
or unforeseen, vested or contingent, which any of the Releasors have or may have
against the Releasees, including all Claims by reason of, arising out of,
related to, or resulting from my employment with the Company or the termination
thereof, including, without limitation, Claims under any federal, state, local
or foreign law; breach of contract; fraud or misrepresentation; intentional or
negligent infliction of emotional distress; breach of the covenant of good faith
and fair dealing; promissory estoppel; negligence; wrongful termination of
employment; or unlawful employment practices. This includes, without limitation,
a release to the fullest extent permitted by law of all rights and claims
arising on or before the date I sign this Separation Waiver and Release,
involving Claims under (i) Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Americans with Disabilities Act, the Employee Retirement
Income Security Act of 1974 (excluding Claims for accrued, vested benefits under
any employee benefit or pension plan of the Company Parties subject to the terms
and conditions of such plan and applicable law), the Family and Medical Leave
Act, the Fair Labor Standards Act, the Worker Adjustment Retraining and
Notification Act, the Older Workers Benefit Protection Act of 1990, and the Age
Discrimination in Employment Act of 1967 (“ADEA”); (ii) any other Claim (whether
based on any federal, state, or local law, statutory or decisional, or
regulation) relating to or arising out of my employment, the terms and
conditions of such employment, the termination of such employment, and/or any of
the events relating directly or indirectly to or surrounding the termination of
that employment, including but not limited to breach of contract (express or
implied), tort and other common law Claims, wrongful discharge, retaliation,
detrimental reliance, defamation, libel, slander, emotional distress or
compensatory or punitive damages; and (iii) any Claim for attorneys’ fees,
costs, disbursements and/or the like. With respect to unknown claims, I
expressly waive (and understand the significance of doing so) all rights I might
have under any law that is intended to protect me from waiving such claims.

 

The foregoing release does not release or impair: (a) the Company’s promises and
obligations under the Transition Agreement; (b) any rights under any grants of
stock options, restricted stock, or other forms of equity that may have been
provided to me during my employment (such grants to be governed by the
applicable equity plan and grant agreement(s)); (c) any rights under applicable
workers compensation laws; (d) any vested rights under a qualified retirement
plan; (e) any other Claims that cannot lawfully be released; (f) my ability to
respond truthfully to a valid subpoena issued by, file a charge with, or
participate in any investigation conducted by, a governmental agency; (g) any
Claims arising for actions or omissions occurring, and any ADEA Claims that may
arise, after the date of my execution of this Agreement; (h) any rights to
insurance benefits under any Directors & Officers liability insurance policy
maintained by the Company; or (i) any indemnification rights or rights to the
advancement of expenses which he may have (in the absence of this Agreement and
independent of the Employment Agreement) as an employee, officer or director of
the Company under applicable law or in accordance with the Company’s Articles of
Incorporation or Bylaws, or under any contractual arrangements concerning such
indemnification or rights or clauses governing the Company’s insurance policies
or applicable law.

 



1

 

 

By signing this Separation Waiver and Release, I hereby acknowledge and confirm
the following: (i) I am advised by the Company in connection with my termination
to consult with an attorney of my choice prior to signing this Separation Waiver
and Release; (ii) I have been given a period of not fewer than 21 days to
consider the terms of this Separation Waiver and Release; (iii) I am providing
the release and discharge set forth in this paragraph only in exchange for
consideration in addition to anything of value to which I am already entitled;
and (iv) I knowingly and voluntarily accept the terms of this Separation Waiver
and Release.

 

Nothing in this Separation Waiver and Release shall prohibit or restrict the
Releasors, the Company, or the Company’s attorneys from: (1) making any
disclosure of relevant and necessary information or documents in any action,
investigation, or proceeding relating to this Separation Waiver and Release or
as required by law or legal process; or (2) participating, cooperating, or
testifying in any action, investigation, or proceeding with, or providing
information to, any governmental agency or legislative body, including, but not
limited to, filing a charge with the Equal Employment Opportunity Commission
(“EEOC”) and/or pursuant to the Sarbanes-Oxley Act; provided that, to the extent
permitted by law, upon receipt of any subpoena, court order or other legal
process compelling the disclosure of any such information or documents, the
disclosing party gives prompt written notice to the other party so as to permit
such other party to protect such party’s interests in confidentiality to the
fullest extent possible. 

 

By signing this Separation Waiver and Release I acknowledge that I have read
this Separation Waiver and Release carefully and understand all of its terms.
Further, I acknowledge that I am entering into this Separation Waiver and
Release voluntarily and of my own free will. In signing this Separation Waiver
and Release, I acknowledge that I have not relied on any statements or
explanations made by anyone associated with or employed by the Company.

 

I UNDERSTAND THAT I HAVE HAD AT LEAST TWENTY-ONE (21) DAYS TO CONSIDER WHETHER
TO SIGN THIS SEPARATION WAIVER AND RELEASE, HOWEVER, THIS WAIVER AND RELEASE
WILL NOT BE ACCEPTED IF SIGNED PRIOR TO MY ACTUAL SEPARATION DATE. I WILL HAVE
SEVEN (7) DAYS AFTER SIGNING THIS SEPARATION WAIVER AND RELEASE (“REVOCATION
PERIOD”) TO REVOKE THIS SEPARATION WAIVER AND RELEASE. MY REVOCATION WILL NOT BE
EFFECTIVE UNLESS IT IS IN WRITING AND SIGNED BY ME AND RECEIVED BY THE COMPANY
PRIOR TO THE EXPIRATION OF THE REVOCATION PERIOD. THE REVOCATION PERIOD
COMMENCES IMMEDIATELY FOLLOWING THE DATE I SIGN AND DELIVER THIS SEPARATION
WAIVER AND RELEASE. THE REVOCATION PERIOD WILL EXPIRE AT 5:00 P.M. EASTERN
STANDARD TIME ON THE LAST DAY OF THE REVOCATION PERIOD; PROVIDED, HOWEVER, THAT
IF THE SEVENTH DAY IS A NON-BUSINESS DAY, THE REVOCATION PERIOD SHALL EXTEND TO
5:00 P.M. ON THE NEXT SUCCEEDING BUSINESS DAY.

 



2

 

 

I UNDERSTAND THAT BECAUSE THIS SEPARATION WAIVER AND RELEASE IS AN IMPORTANT
LEGAL DOCUMENT AND AFFECTS MY LEGAL RIGHTS, THE COMPANY ADVISES ME TO CONSULT AN
ATTORNEY BEFORE SIGNING THIS SEPARATION WAIVER AND RELEASE.

  

AGREED AND ACCEPTED BY:     Signature:  /s/ Charles A. Vice     Dated: January
21, 2020  

 

Typed or printed name:    Charles A. Vice  

 



3

 

 

